Case 19-50588-BLS   Doc 1-1   Filed 10/18/19   Page 1 of 2




                              ~           l
                                         Case 19-50588-BLS                                Doc 1-1                  Filed 10/18/19                           Page 2 of 2




                                                                                                          Erhiblt A
                                                                                                   90 Day Ols6ursemmts
                                                                                                Bankruptcy Casc No. 17~125fi0




                                                Bank       Check       Llcar
                                                                                                                             Name                                                   Memo                       nmount
                   Oe6tm                       A«oun[       Oate       Date     [kNo.
                                                                                                                                                                MTGA SA RIUGECREST RP, CA -INT AUG           $     FhG.67
Woe7bridge Mort~a~e Investment Fund 9, LLC   18949A27o3   OP/21/17   09/05/17    15061   11?A SERVICES 7ftU5T COMPANY ~ CUSTODIAN fOR 7HE BENEf1T OF IVAN ORR
                                                                                                                                                                M7G4 SR RIDGEGftFST ftD, CA- INT SEF               666.67
Wondhridge Mortgage Investment Fund q, LLC   18944h27g3   04/19/17   iP/05/37    16267   IRA SERVICES TRUST COMPANY ~ CUSTODIAN FOR THE BENEFIT DF IVAM 011q
                                                                                                                                                                MTG4 SR RI06ECREST RD, CA- INT OCT 13 SAYS         3flR,89
Wnedhridge Mortgage Investment Fund A, lLC   1897942703   10/12/17   11/20/17    17308   IPA SEryVICESTRUST fpMPANY-CUSTODIAN FOR THE OENEFIT ~F IVAN OPR
                                                                                                                                                                MTG45R flIDGECflE57 PP, Crt~flETUHN            100,000.00
Woad6rl~$e Mor16~8e Investment Wnd 4, LLC    189A9A2703   10/17/37   17/10/17    17307   IPM1 SEPVICE57ftU5T COMPANY~CUSTODIAN FOR THE BENEFIT Of IVAN ORR
                                                                                                                                                                                                             $ 1OL612.23
